Title: To George Washington from Frederick Jay, 10 May 1789
From: Jay, Frederick
To: Washington, George



Sir
New York 10th May 1789

Several of my Friends have advised me to become a Candidate for the Office of Collector for this Port—I am persuaded that your Excellency is not unacquainted with the Part wch I took and the losses Sustained by me and the whole Family during the late War, which in Some measure (I do presume) recommends them to a Share of their Country’s favours—Should Your Exclcy think proper to Name me to this Office, it will be conferring upon me Such Obligations as will ever be Acknowledged with gratitude. I am with great respect Your Excellency’s Most Obt Humbe servant

Fredr.Jay

